Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered April 20, 1993, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly allowed testimony concerning the contents of certain police radio transmissions in which he was described. However, the court properly permitted such testimony to explain the presence of police officers at the scene and to avoid speculation by the jury (see, People v Burrus, 182 AD2d 634; People v Love, 92 AD2d 551).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.